DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The office action is in reference to the Amendments/Response, filed on 5/9/2021.  Claim 1 is now pending.  
3.	In view of the Response and further consideration, the previous rejection of claim 1 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Kawashima et al. (JP 2010-095706) is maintained.

Response to Arguments

4.	Applicants’ arguments filed on 5/9/2021 have been fully considered and are not persuasive.  
	Applicant had argued that the Kawashima reference has different process and it is an incorrect method from the present application.  Claim 1 is a very broad claim and it is a product claim which has no limitation of any method steps.  Based on the very similar resin material of Kawashima to the present application, there may be overlapping of the void fraction of this polymer.  In the absence of these data it is not persuasive to conclude that the resin of Kawashima is not the same as the material in the present application.
Conclusion
	 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/HUI H CHIN/Primary Examiner, Art Unit 1762